Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 Status of the Claims
	Claims 1-8 are canceled.  Claims 10-14 and 17-20 remain withdrawn.  Accordingly, claims 9-23 are pending, with claims 9, 15, 16, and 21-23 under examination.

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 3/9/2022 (hereafter, “Remarks”) and entered upon filing of the RCE dated 4/11/2022 in the file wrapper have been fully considered and are addressed as follows.
	In view of Applicant’s cancelation of the claim language limiting the amount of homocysteine, the rejections under 35 U.S.C. 112(a) are withdrawn.  Applicant’s argument to this effect is persuasive. 

Modified Grounds of Rejection as Necessitated by Amendments of 3/9/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuranges et al. (WO2011/011472) in view of Kerr (US 2010/0003368A1), Thomas et al. (US 2007/0110880 A1), Miller (US 9,044,040 B2), and Ono (US 8,187,624).  No new references cited.
The instant claims are drawn to a method comprising administering to a companion animal a pet food composition comprising protein, carbohydrate, fat, fiber and homocysteine, erythritol, and arabitol, as further specified in the claims.
Fleuranges teaches a companion animal nutrition system comprising pet food for alleviating or managing a disorder in a companion animal.  The pet food packets comprise protein, fiber, fat, carbohydrate, as well as any desired medicinal ingredients (see abstract and [0008] in particular).  Fleuranges teaches systems for alleviating or managing a disorder wherein the disorder may be a heart disorder (see [0009] and [0012])(limitation of claim 16 as elected).
Fleuranges does not specify that components necessarily including the elected homocysteine, erythritol, and arabitol are included.
Kerr cures the deficiency pertaining to homocysteine.  Kerr teaches supplements and their administration to companion animals (see [0002] and [0007] in particular).  Homocysteine is among the components which Kerr teaches to be included among other components including protein ingredients (see [0076]).  
Both Fleuranges and Kerr are directed to nutraceutical and/or food type products and their administration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add homocysteine as taught by Kerr to the formulations of Fleuranges, with a reasonable expectation of success.  One would have been motivated to do so since Kerr teaches this component among amino acids which may be desirably included for its benefit in a dietary supplement.
Thomas cures the deficiency pertaining to erythritol.  Thomas teaches hypoallergenic food for domestic pets such as dogs (see abstract, in particular).  Thomas teaches that the animal food may encompass various types of equivalently suitable carbohydrate sources including syrups such as erythritol (see [0043]).  
Both Fleuranges and Thomas are directed to pet food formulations and their administration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add erythritol as a suitable carbohydrate as taught by Thomas in addition to at least some of the carbohydrate that Fleuranges specifies to be included in a pet formulation.  One would have been motivated to do so based on Thomas’ teaching that this carbohydrate may be desirably useful such as in a syrup or as a sweetener (see [0046]).  Neither Fleuranges nor Thomas specifies an amount of erythritol, however Ono cures this deficiency in teaching a dietary fiber supplement comprising erythritol in an amount of 6% by weight (see Example 3 for instance).  Accordingly, it would have been obvious to perform routine optimization process to adjust the sweetness and taste of a dietary supplement product starting with the amount recommended in Ono’s formulation, with a reasonable expectation of success as is routine in the art.
Miller cures the deficiency pertaining to arabitol.  Miller teaches an animal feed product comprising a soluble fiber and a sugar alcohol (see column 3, lines 29-34).  Miller teaches arabinitol (another name for arabitol) to be equivalent to erythritol as a sugar alcohol useful in combination with another sugar alcohol (see column 4, lines 10-22).  In view of Miller’s teaching of arabitol, it would have been obvious to include this component in an amount the same or substantially the same as recognized by Ono as addressed above and from that amount to perform routine optimization procedures as is customary in the art.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Fleuranges and Miller are directed to animal food formulations and their administration, and Thomas and Miller encompass carbohydrate sweetener components useful in food products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute arabitol for a portion of erythritol as taught by Miller in the formulations of Fleuranges and Thomas, with a reasonable expectation of success.  One would have been motivated to do so to provide a sugar alcohol component useful in combination with another sugar alcohol component and a fiber source in an animal food composition.  In combination, therefore, these references teach amounts or ranges overlapping with those of metabolites erythritol and arabitol, metabolites “1 and 2”.
The limitations of claim 21 have been addressed above in regard to applicant’s election.  
As to claim 22, one would have been motivated based on the skill of the ordinary artisan to provide quality and known feed and supplement formulations as taught by the cited references above upon a companion animal cat or dog reaching senior age because one  reasonably would have recognized advantages of supplying known nutritional features and advantages at a relatively late point in life.
As to claim 23, one would have been motivated to perform routine optimization with regard to dosage of a total pet food or supplement amount in order to achieve the desired end result, including the values instantly claimed.  One would have been motivated to do so to achieve maximum benefit concurrent with minimized harm as is routine in the art.  Moreover, Fleuranges teaches the criticality of nutrition systems supplying building blocks of healthy bodies associated with optimized weight and minimized disease state.  One would have been motivated to adjust the dosage and concentration of active agents and dosage amounts within the very broad range encompassed by claims 9 and 23 in order to provide sufficient but not excessive nutrition to pets per Fleuranges’ teaching.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments 
	Applicant’s arguments 3/9/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  
Applicant argues starting on page 8 of Remarks that the previously cited references lack sufficient motivation for being combined to arrive at the instant invention without the use of hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In reply, it is maintained that Thomas provides rationale for teaching erythritol, Ono provides rationale for an amount of erythritol, Miller provides rationale for arabitol and an amount when considered in combination with Ono, and Kerr provides supplements to companion animals in which homocysteine is included among ingredients desirably added in combination with protein ingredients such as the protein ingredients in the nutritional formulations of Fleuranges, further for the reasons of record.
	Applicant argues throughout pages 8 and 9 of Remarks that the references teach away from administering homocysteine.  Applicant cites the “Tufts” reference in support of his position.  It is noted that the “Tufts” reference has been supplied for teaching homocysteine as an intermediary as previously detailed in a rejection under 35 U.S.C. 112.  The prior art references cited under 35 U.S.C. 103 do not appear to teach away from the claimed invention or the combination of references as applied in the record, and Applicant has not specified if or where “the references applied in the Office Action teach away from administering homocysteine” as applicable in the rejection under 35 U.S.C. 103 are considered to teach away as alleged.  Moreover, as to Applicant’s argument that high blood levels of homocysteine are associated (not even causing) with higher cardiovascular risk and higher risk of certain causes of cognitive decline, in reply, (1) there has been no nexus established between a high level of homocysteine and what is generally taught in Tufts and the claimed invention; (2) there has been no establishment of whether or not the homocysteine presence as instantly claimed is actually excluded from a “high” amount which Applicant argues that the Tufts reference teaches undesirable, and (3) correlation or association does not constitute causation.  Applicant further argues against the case of obviousness previously presented using “Tufts” to support his position, noting that Tufts “seems to have been published in the attached exhibit “B-Vitamin Therapy for kidney Transplant Recipients Lowers Homocysteine and Improves Selective Cognitive Outcomes”; in reply, this argument is not persuasive because even if Tufts were considered to teach away from homocysteine in high amounts, there has been no showing of record that low amounts such as those encompassed in the instant claims which only require the mere presence of homocysteine are themselves harmful.  Therefore, the examiner maintains the position relying on Kerr for teaching that homocysteine may be desirably be included in companion animal supplements.  In other words, Applicant’s argument relies on a limited teaching of Tufts which appears to pertain to kidney transplant scenarios and a qualitative lowering of homocysteine being potentially desirable, however the instant claims allow for a small amount of homocysteine such that there has been no showing that homocysteine within the broad range claimed (currently no numerical range) is actually harmful. It is further noted that not only do the instant claims encompass homocysteine in a small amount, they also actually are so broad as to encompass it in any amount.
	Applicant argues on page 9 that Kerr would not have motivated one to add homocysteine because Kerr teaches homocysteine among a list of additional materials and not a specific functional effect of homocysteine.  In reply, this argument is not persuasive because Kerr considered as a whole explicitly teaches homocysteine among ingredients which may be used in combination with protein in a supplement for companion animals.  There is no requirement that the prior art identify or teach the same functional advantage of this particular component that Applicant may consider desirable, and, furthermore, it is noted that the instant claims require only the presence of homocysteine and not a functional effect thereof.  As such, Applicant is essentially arguing a limitation not claimed.
	As to Applicant’s additional arguments against the secondary references and/or the ability to rationally combine the references as applied in the record, the examiner’s position is maintained as in the record and as detailed and/or summarized above.
	
Conclusion
	No claim is allowed at this time.
	It is noted that there are multiple co-pending applications potentially posing obviousness double patenting issues.  These applications will be continued to be monitored as prosecution progresses.  In particular, Application No. 15839359 is directed to similar content, however in view of the elections of species in the instant application and in the copending application, no double patenting rejection is made at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617